Fokd, Judge:
When the two appeals listed in the attached schedule were called for a hearing, after being restored to the docket for the purpose of permitting evidence of United States value or cost of production, it was agreed between counsel that there was no freely offered foreign value, no freely offered export value, and that such or similar merchandise was not freely offered in the United States for domestic consumption, and that the cost of production for the articles in question was the appraised unit values, less 8 per centum Canadian sales tax.
Accepting this stipulation as a statement of fact, I find the cost of production of the involved merchandise to be the appraised unit values, less 8 per centum Canadian sales tax. Judgment will be rendered accordingly.